70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Wayne MORRIS, Plaintiff-Appellant,v.THE SCHOOL BOARD OF THE CITY OF NORFOLK, VIRGINIA;  J. FrankSellew, Deputy Superintendent, Norfolk City PublicSchools, Defendants-Appellees,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Party in Interest.
No. 94-1758.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Nov. 17, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (CA-93-1133)
Anthony Wayne Morris, Appellant Pro Se.  Harold Phillip Juren, Deputy City Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Defendants' motion for summary judgment and renewed motion for judgment as a matter of law.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Morris v. School Bd. of Norfolk, CA-93-1133 (E.D. Va.  Feb. 7 and June 3, 1994).  We also deny Appellant's motions to seal and to place court documents under protective custody, to expedite consideration of his appeal, and to hear the appeal in banc.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED